MAINE SUPREME JUDICIAL COURT                                     Reporter of Decisions
Decision: 2016 ME 104
Docket:   Ken-15-339
Argued:   April 7, 2016
Decided:  July 12, 2016

Panel:          SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, HJELM, and
                HUMPHREY, JJ.



                                MARC G. MOSHER

                                        v.

                      STATE HARNESS RACING COMMISSION

HUMPHREY, J.

         [¶1]     Marc Mosher appeals from a judgment of the Superior Court

(Kennebec County, Mullen, J.) affirming the denial by the State Harness Racing

Commission of his application for licensure as a driver/trainer for horse harness

racing in Maine. The Commission denied his application based on its conclusion

that the reciprocal disciplinary action provision of the harness racing licensing

statute, 8 M.R.S. § 283 (2015), prohibited the issuance of a Maine license because

he had previously been denied a license in New York, despite the fact that New

York had subsequently rescinded that license denial.      We conclude that the

Commission erred, vacate the judgment, and remand for further proceedings.
2

                                       I. BACKGROUND

        [¶2]    The following facts are undisputed.               On April 11, 2014, Mosher

applied to the Commission to renew his driver/trainer license.1 On his application,

Mosher indicated that he had been suspended or barred by a racing authority in

New York. In a letter dated May 28, 2014, the Commission informed Mosher that

it was preliminarily denying his application because he had previously submitted

an application to the New York State Racing and Wagering Board that had been

denied in 2011. The Maine Commission quoted title 8 M.R.S. § 283, which

provides:

        Reciprocal disciplinary action

        The department [of Agriculture, Conservation and Forestry] shall
        obtain current listings from other jurisdictions of persons in harness
        racing occupations regulated by the commission who have been
        refused a license or who have had their license revoked or suspended.
        The commission shall refuse to license or shall suspend the license of
        any person who has been refused a license or who has had that
        person’s license revoked or suspended in another jurisdiction until
        notification from the jurisdiction that refused to license or suspended
        or revoked the license of the person that the person is again eligible
        for licensing in that jurisdiction.2

    1
       The record does not disclose what types of licenses are issued by the State Harness Racing
Commission or provide any information as to the technical differences between or among the various
licenses.
    2
      The Commission also quoted Chapter 17, Section 21, of the Harness Racing Rules, Penalties of
Other Jurisdictions Enforced, which states, “All penalties imposed by any Racing Commission in any
racing jurisdiction shall be recognized and enforced by this Commission unless application is made for a
hearing before this Commission wherein the applicant must show cause as to why such penalty should not
be enforced against him/her in this state.”
                                                                                 3

      [¶3] On June 4, 2014, Mosher’s counsel sent the Commission a letter asking

it to reconsider the preliminary denial and enclosing a letter to Mosher from the

New York State Gaming Commission, the successor agency to the New York State

Racing and Wagering Board, dated March 25, 2014, which states:

             Your appeal of the New York State Gaming Commission’s
      denial on December 16, 2011 of your New York 2011 groom license
      application has been pending for a substantial time, as you know. An
      appeal hearing has been scheduled, adjourned, rescheduled and
      cancelled on multiple occasions.
             The Commission has determined, in light of this and the
      lengthy passage of time since you last applied to participate in New
      York racing, simply to rescind its license denial and to dismiss your
      appeal.
             Please be advised that this administrative action . . . shall not
      prevent the Commission from taking action against you for any
      misconduct subsequent to such license denial, and does not infer or
      imply the future outcome with respect to any newly filed occupational
      license application.

(Emphasis added.)

      [¶4]   In a letter dated July 7, 2014, the Maine Commission again

preliminarily denied Mosher’s application, citing section 283. Mosher appealed

the preliminary denial and requested a hearing before the Commission.

      [¶5] On August 14, 2014, the Commission met in public session to hold a

hearing on Mosher’s application, pursuant to 8 M.R.S. § 279-A (2015) and

Chapter 21 of the Commission rules.       The Commission’s Executive Director

testified that, upon receiving Mosher’s application and following normal
4

procedures, he consulted the website of the United States Trotting Association and

learned that New York had denied Mosher’s application for a groom’s license.

The Commission also proffered, and the hearing officer admitted, exhibits showing

that Mosher applied for a groom’s license in New York in 2011 and that his

application was denied. Mosher testified that his appeal of this decision led to a

protracted appeal process and, eventually, the March 25, 2014, letter rescinding the

license denial and dismissing the appeal.

        [¶6] Mosher also testified to the following. His license as a driver/trainer

was suspended in New York for two years in 2001 after he failed to report the

death of a horse. He never re-applied as a driver/trainer in New York. In 2004, he

became licensed as a groom in New York. In 2006, he was caught improperly

transferring medication from a veterinarian to a trainer and was convicted of a

misdemeanor. His groom’s license was not suspended based on this incident, but

he did not renew the license in New York. He applied for re-licensure as a groom

in 2011.3 Despite this testimony, the Commission’s deliberations focused on the

2011 license denial rather than on any other aspects of Mosher’s character or

licensing history.




    3
      Neither Mosher nor the Commission presented any evidence concerning the standards and
procedures governing licensure and suspension of grooms and driver/trainers in New York.
                                                                                  5

      [¶7] The quorum of Commissioners in attendance unanimously voted to

deny Mosher’s application. In an order dated August 29, 2014, the Commission

found (1) that Mosher “was refused licensing by the State of New York,” and

(2) that he “did not introduce evidence sufficient to demonstrate that he is or was

eligible for licensing in the State of New York subsequent to their

December 16, 2011 refusal to license him.”        The Commission stated, “Once

refused a license an applicant must affirmatively show that they are or were

subsequently eligible to be licensed by the entity that refused to license them,”

even if the license refusal subsequently “went away.” Therefore, the Commission

concluded, “[b]ased on the New York State license refusal and the insufficiency of

evidence showing that [Mosher] has been found eligible to be licensed in the State

of New York, licensing under [§ 283] is not permissible.” Mosher filed a timely

appeal with the Superior Court pursuant to Maine Rule of Civil Procedure 80C,

and the court upheld the Commission’s decision. Mosher timely appealed to us.

                                II. DISCUSSION

      [¶8] We review the Commission’s decision directly, without deference to

the Superior Court’s ruling.      See Anderson v. Me. Pub. Emps. Ret. Sys.,

2009 ME 134, ¶ 2, 985 A.2d 501. “In interpreting a statute, our single goal is to

give effect to the Legislature’s intent in enacting the statute.” Dickau v. Vt. Mut.

Ins. Co., 2014 ME 158, ¶ 19, 107 A.3d 621. Although we ordinarily defer to an
6

agency’s interpretation of a statute it administers, see Passadumkeag Mountain

Friends v. Bd. of Envtl. Prot., 2014 ME 116, ¶ 12, 102 A.3d 1181, we must always

consider whether a given interpretation is consistent with the legislative intent and

avoids absurd, illogical, or inconsistent results, see FPL Energy Me. Hydro LLC v.

Dep’t of Envtl. Prot., 2007 ME 97, ¶ 12, 926 A.2d 1197.

      [¶9]   Section 283’s plain language, as well as the legislative history,

indicates the Legislature’s intent that the Commission treat an applicant similarly

to how he or she has been treated by other jurisdictions.         See Black’s Law

Dictionary 1461 (10th ed. 2014) (defining “reciprocal” as “1. Directed by each

toward the other or others; MUTUAL . . . 3. Corresponding; equivalent”); see also

Testimony of Catharine Damren, Maine Association of Agricultural Fairs, on L.D.

622 before the Joint Standing Committee on Agriculture, Conservation and

Forestry (Mar. 21, 2013) (stating that “[t]hose persons who are suspended or

barred from participation [in harness racing] by another jurisdiction should not be

licensed to participate in Maine until such time as all suspensions and revocations

are cleared or served to the satisfaction of the jurisdiction where the suspension or

revocation was issued”).

      [¶10] The Commission acknowledged the March 25, 2014, letter and did

not dispute that the New York Commission’s decision to rescind its license denial
                                                                                                        7

meant that the “license refusal went away.”4 In this light, the Commission’s

interpretation that the licensing statute requires it to deny a license application

based on a license denial in another jurisdiction that has been subsequently

rescinded is contrary to the legislative intent of ensuring that an applicant is treated

similarly in all jurisdictions.

        [¶11] Because the Commission appears to have relied entirely on New

York’s rescinded denial, which we have determined cannot form the basis for its

licensing decision, we must vacate the decision and remand for further proceedings

consistent with this opinion.

                The entry is:

                        Judgment vacated. Remanded to the Superior
                        Court with instructions to vacate the Commission’s
                        decision and remand to the Commission for further
                        proceedings consistent with this opinion.



On the briefs:

        William H. Childs, Esq., Childs, Rundlett, Fifield & Altshuler,
        LLC, Portland, for appellant Marc G. Mosher

        Janet T. Mills, Attorney General, and Ronald O. Guay, Asst.
        Atty. Gen., Office of the Attorney General, Augusta, for
        appellee State Harness Racing Commission


   4
     Because we discern no functional difference between a “license refusal” and a “license denial” in the
present context, we use the terms interchangeably, as did the parties.
8


At oral argument:

        William H. Childs, Esq., for appellant Marc G. Mosher

        Ronald O. Guay, Asst. Atty. Gen., for appellee State Harness
        Racing Commission



Kennebec County Superior Court docket number AP-2014-69
FOR CLERK REFERENCE ONLY